Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, 29 and 35 of copending Application No. 17076806(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications utilize a sliding mechanism on the connection unit that would be accomplished with the use of a pulley system as described in both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devengenzo (U.S Publication No. 20140163581).

In regards to Claim 1 and 14, Devengenzo teaches A manipulator arm for a surgery system (Fig 5A), comprising: an arm body including a plurality of links and a plurality of joints (Para 46, Fig 5A, arm with joints and links); and a translation mechanism provided to a distal end portion of the arm body(Fig 5B/C -100, para 39), wherein the translation mechanism includes: a proximal side unit connected to the distal end portion of the arm body(Fig 5B #102 – proximal unit); a distal side unit including a tool holding part to which a surgical tool is attached and which includes a motor configured to drive the surgical tool(Fig 5E,#106 Para 43 Par 52- 53); a connection unit connecting the proximal side unit and the distal side unit(Fig 5 #104 connecting 102 and 106); and an electrical wiring circuit electrically connecting the proximal side unit and the distal side unit (Para 52, Para 71/72), wherein the connection unit includes a first pulley; a second pulley (Fig 11 #157, #153); and a belt member wound around the first and second pulleys and movable in a first direction from the first pulley toward the second pulley and a second direction opposite to the first direction (Fig 11a-e Para 58-65, pulley system extends 106 away from 102), and the proximal side unit is attached to the belt member at a first attachment position, and the distal side unit is attached to the belt member at a second attachment position in such a manner that the distal side unit moves in a direction opposite to a direction in which the proximal side unit moves in association with movements of the belt member (Fig 11a-e, Progression of telescope Para 58-65, pulley system extends 106 away from 102).

In regards to Claim 2 and 15, Devengenzo teaches wherein the proximal side unit and the distal side unit are attached to the belt member in such a manner that when the distal side unit is located at a position closest to one of the first pulley and the second pulley, the proximal side unit is located at a position closest to the other of the first pulley and the second pulley (Fig 11a -e, Para 58-65, pulley system extends 106 away from 102).

In regards to Claim 3 and 16, Devengenzo teaches wherein the electrical wiring circuit comprises a flexible printed wiring part (Para 52,58, 71).

In regards to Claim 4, Devengenzo teaches wherein the proximal side unit is connected to the distal end portion of the arm body via a pivotal joint (Fig 6, #112 – pivot joint).

In regards to Claim 5 and 18, Devengenzo teaches wherein the connection unit includes a motor to drive one of the first and second pulleys (Para 52-53, 64-65, servomotors used to move pulleys and telescope in and out).

In regards to Claim 6, Devengenzo teaches wherein the connection unit includes the electrical wiring circuit so that the motor to drive one of the first and second pulleys is connected (Fig 11, Para 52-53, 64-65, servomotors used to move pulleys and telescope in and out).

In regards to Claim 7 and 19, Devengenzo teaches wherein the electrical wiring circuit comprises: a first flexible printed wiring part extending in the first direction from a first fixation position at which the first flexible printed wiring part is fixed to the proximal side unit (Fig 5 and 11, Para 58-59, 71-72, wiring integrated within the carriage system), curved to form a first bended part, and extending from the first bended part to a second fixation position at which the first flexible printed wiring part is fixed to the connection unit between the first pulley and the second pulley (Fig 5 and 11, Para 58-59, 71-72, wiring and cables follow the pathway of the telescope along the pulleys); a second flexible printed wiring part extending in the first direction from a third fixation position at which the second flexible printed wiring part is fixed to the distal side unit, curved to form a second bended part, and extending from the second bended part to a fourth fixation position at which the second flexible printed wiring part is fixed to the connection unit between the first pulley and the second pulley; and a connecting wiring part electrically connecting the first flexible printed wiring part and the second flexible printed wiring part (Fig 5 and 11, Para 58-59, 71-72, wiring and cables follow the pathway of the telescope along the pulleys).  

In regards to Claim 8, Devengenzo teaches wherein positions of the first bended part and the second bended part is changed in response to change of a positional relationship between the distal side unit and the proximal side unit in association with movements of the belt member (Fig 5 and 11, Para 58-59, 71-72, wiring and cables follow the pathway of the telescope along the pulleys).  

In regards to Claim 9 and 20, Devengenzo teaches wherein the first flexible printed wiring part, the second flexible printed wiring part, and the connecting wiring part are made up of a single flexible printed wiring substrate that is bent (Fig 5 and 11, Para 58 -65, wiring and cables follow the pathway of the telescope along the pulleys).

In regards to Claim 10, Devengenzo teaches wherein a first length from the first fixation position to the first bended part of the first flexible printed wiring part is same as a second length from the fourth fixation position to the second bended part of the second flexible printed wiring part (Fig 5 and 11, Para 58 -65, wiring and cables follow the pathway of the telescope along the pulleys).

In regards to Claim 11, Devengenzo teaches wherein when a positional relationship between the first fixation position and the second fixation position is changed in association with the movements of the belt member, the first length and the second length are changed while maintaining the first length and the second length to be the same (Fig 5 and 11, Para 58 -65, telescoping of the proximal and distal parts open and close length of each part is the same but movement of the whole changes).

In regards to Claim 12, Devengenzo teaches wherein the connection unit includes: a first wall part to which the proximal side unit is attached to be slidable with respect to the first wall part (Fig 11, 102 proximal, 104 connection); a second wall part to which the distal side unit is attached to be slidable with respect to the second wall part (Fig 11, 104 connection, 106 distal); a first space in which the first flexible printed wiring part is accommodated between the first wall part and the belt member (Fig 11, pulley belt member along the pulleys); and a second space in which the second flexible printed wiring part is accommodated between the second wall part and the belt member, wherein the first space is defined by an inner surface of the first wall part and a first guide member provided opposed to the inner surface of the first wall part, the second space is defined by an inner surface of the second wall part and a second guide member provided opposed to the inner surface of the second wall part, the first guide member is attached to the belt member at the first attachment position, and the second guide member is attached to the belt member at the second attachment position (Fig 5 and 11, Para 58 -65, telescoping of the proximal and distal parts open and close).

In regards to Claim 13, Devengenzo teaches wherein the second fixation position is opposite to the fourth fixation position across a plane including rotational axes of the first and second pulleys (Fig 5 and 11, Para 58 -65, telescoping of the parts across a single plane).

In regards to Claim 17, Devengenzo teaches further comprising: an arm base holding a proximal end portion of the manipulator arm; and a positioner held by the wheeled base and including a multi-axis robot arm configured to move the arm base (Fig 2A wheel base).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792